USCA11 Case: 20-10642     Date Filed: 06/28/2021   Page: 1 of 12



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10642
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:17-cv-00132-LC-HTC



THEODORE J. THOMPSON,

                                                            Plaintiff-Appellant,


                                   versus


MICHAEL A. ADKINSON,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                               (June 28, 2021)


Before MARTIN, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-10642       Date Filed: 06/28/2021    Page: 2 of 12



      While plaintiff Theodore Thompson was held as a pretrial detainee at the

Walton County Jail, a nurse who was distributing prescription medication accused

Thompson of “cheeking” pills—trying to hide them in his mouth to save them for

some other purpose—prescribed to him to treat his schizophrenia and bipolar

disorder. Although Thompson denied cheeking any pills, the nurse discontinued

his medications. After going without medication for several days, Thompson

reported to jail officials that he was experiencing auditory hallucinations and

suicidal ideation and begged them for his medications. Still, the jail did not budge.

A few days later, in a non-fatal suicide attempt, Thompson cut his wrists more than

a dozen times.

      Thompson, proceeding pro se, sued Michael Adkinson, Sheriff of Walton

County, bringing a claim for deliberate indifference and alleging that jail

employees were acting pursuant to Adkinson’s policy when they discontinued his

prescription medications. The district court granted summary judgment to

Adkinson, concluding, among other things, that Thompson had failed to establish a

causal connection between Adkinson’s policy and the discontinuation of

Thompson’s medications. Viewing the evidence in the light most favorable to

Thompson, we nevertheless cannot say that jail employees were acting pursuant to

Adkinson’s policy when they stopped Thompson’s medications. We therefore

conclude that Thompson failed to establish the requisite causal connection between

                                          2
           USCA11 Case: 20-10642          Date Filed: 06/28/2021       Page: 3 of 12



the policy and the denial of his medications and affirm the grant of summary

judgment to Adkinson.

                          I.     FACTUAL BACKGROUND 1

       Thompson was arrested in Escambia County, Florida, and held in the

Escambia County Jail as a pretrial detainee. Before his arrest, Thompson, who has

a history of severe auditory hallucinations and suicidal ideation, was diagnosed

with schizophrenia, bipolar disorder, and depression. For decades, he had relied on

medications to treat these conditions.

       Upon arriving at the Escambia County Jail, Thompson was seen by Dr.

Lawrence Mobley, a psychiatrist. Mobley reviewed Thompson’s medical records

and prescribed him Seroquel, Trazodone, Prozac, and Neurontin. While held as a

pretrial detainee, Thompson regularly saw Mobley or another psychiatrist.

       About two months after Thompson was arrested, the Escambia County Jail

became short on space. To alleviate the overcrowding, Thompson and a group of

other inmates were moved to the Walton County Jail, which Adkinson operated.

When Thompson arrived at the jail, he learned there was no psychiatrist on staff

there. As part of the intake process at the jail, he signed a form from the Walton



       1
        On review of the grant of a motion for summary judgment, we view the facts in the light
most favorable to the non-movant, here, Thompson. Cozzi v. City of Birmingham, 892 F.3d
1288, 1291 n.1 (11th Cir. 2018). In recounting the facts here, we resolve any disputes of fact in
Thompson’s favor. Id.

                                               3
             USCA11 Case: 20-10642           Date Filed: 06/28/2021       Page: 4 of 12



County Sheriff’s Office authorizing the jail to provide him with health care and

medication. By signing the form, Thompson indicated he understood that when

medication was given, it was to be “taken immediately,” and promised not to “hold

any medication to take at a later time.” Doc. 81-3 at 2.2 He indicated he

understood that any “inmates attempting to palm, check[,] or hold any

medication[s] will have [the medications] discontinued until they request to see the

doctor.” Id. Cheeking pills is a violation of the policy. There was one important

limitation on this policy: if an inmate was found attempting to hold medication

needed for a “life[-]threatening” condition, the jail would continue to give the

medication “in another manner until [the inmate could be] seen by [a] doctor.” Id.

       For his first month at the Walton County Jail, Thompson received his

medication as prescribed. But after Thompson had an incident with nurse Kaci

Tiller, most of his medications were discontinued. According to Tiller, one

evening when she gave Thompson his pills, he tried to hide them under his tongue

and cheek the pills.3 Tiller had to ask Thompson several times to swallow them.

Because Thompson refused to swallow the pills, Tiller told him that based on

“policy of Walker County Jail,” he would no longer receive his medications. Doc.

67 at 6.

       2
           “Doc.” numbers refer to the district court’s docket entries.
       3
          Thompson admits that inmates sometimes cheeked medications such as Seroquel to sell
the pills to other inmates.

                                                   4
           USCA11 Case: 20-10642          Date Filed: 06/28/2021       Page: 5 of 12



       Thompson disputes Tiller’s account of the incident. He says that he

swallowed his pills that night and Tiller made up the story that he cheeked them.

According to Thompson, another inmate, known as “Red,” told Thompson to

cheek his Seroquel pills and then sell or trade them. Thompson says that when he

refused, Red complained to Tiller who, as a favor to Red, falsely accused

Thompson of cheeking and then discontinued his medications.

       After this incident, the jail stopped providing Thompson with Seroquel,

Trazodone, and Neurontin. Thompson challenged the jail’s decision, saying he

was being denied “life-saving meds.” Doc. 81-14 at 19. Dr. James Sheppard, the

jail’s medical director, approved the decision to discontinue these prescriptions.4

The jail did continue to provide Prozac to Thompson, but he refused to take it.

       Without his medications, Thompson’s condition rapidly deteriorated.

Thompson begged to be put back on his medications, reporting that he was

experiencing auditory hallucinations and suicidal ideation and also was unable to

eat or sleep. Thompson still did not receive his medications.




       4
         Thompson says that because Sheppard was not a psychiatrist, he was not authorized to
prescribe Seroquel, Trazodone, Prozac, or Neurontin. But Thompson has presented no evidence
to support his assertion that Sheppard, a physician, could not prescribe the medications. To the
contrary, the unrefuted record evidence reflects that Sheppard was authorized to prescribe them.

                                               5
           USCA11 Case: 20-10642          Date Filed: 06/28/2021      Page: 6 of 12



       After about 12 days without medication, Thompson found a razor blade in

his cell and used it to slice his left wrist repeatedly. Although jail personnel treated

his injuries, it was another week before the jail restarted Thompson’s medications.

       Thompson, proceeding pro se, sued Adkinson and Tiller, bringing § 1983

claims for deliberate indifference. Thompson alleged that the defendants

unlawfully denied him “life-saving medications,” which he needed to treat his

schizophrenia and bipolar disorder and to avoid experiencing auditory

hallucinations and suicidal ideation. Doc. 67 at 6. Because Tiller was never

served, the district court dismissed Thompson’s claim against her. See Fed. R.

Civ. P. 4(m).5 The case against Adkinson proceeded.

       Adkinson filed a motion for summary judgment. He argued that Thompson

had failed to follow the jail’s grievance procedures and thus had not exhausted his

administrative remedies before filing suit. In addition, Adkinson argued that he

was entitled to summary judgment because Thompson could not establish a causal

connection between Adkinson’s conduct as a supervisor and the denial of

Thompson’s medication. Adkinson argued that, viewing the evidence in the light

most favorable to Thompson, Thompson’s medications were discontinued not




       5
         Because Thompson has not appealed the district court’s order dismissing the deliberate
indifference claim against Tiller, we do not discuss it further.

                                               6
         USCA11 Case: 20-10642       Date Filed: 06/28/2021    Page: 7 of 12



because of Adkinson’s policy prohibiting cheeking but because of Tiller’s alleged

personal vendetta against Thompson.

      The magistrate judge issued a report and recommendation that the court

grant the summary judgment motion. The magistrate judge recommended that the

lawsuit be dismissed because Thompson failed to exhaust his administrative

remedies. In the alternative, the magistrate judge recommended that the court

grant summary judgment because Thompson could not show a causal connection

between Adkinson’s conduct and the denial of the medications.

      Thompson objected to the magistrate judge’s report and recommendation.

After considering the objection, the district court adopted the recommendation and

granted Adkinson’s motion for summary judgment. This is Thompson’s appeal.

                        II.    STANDARD OF REVIEW

      “We review de novo the district court’s grant of summary judgment,

construing the facts and drawing all reasonable inferences in favor of the

nonmoving party.” Smelter v. S. Home Care Servs., Inc., 904 F.3d 1276, 1284

(11th Cir. 2018). Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material

fact exists when “the evidence is such that a reasonable jury could return a verdict




                                          7
           USCA11 Case: 20-10642           Date Filed: 06/28/2021    Page: 8 of 12



for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

       Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and are liberally construed. Hughes v. Lott, 350 F.3d 1157, 1160

(11th Cir. 2003). But to defeat a summary judgment motion a pro se litigant

nonetheless must meet the “essential burden under [the] summary judgment

standard[ ]” of establishing that there is a genuine dispute as to a material fact.

Brown v. Crawford, 906 F.2d 667, 670 (11th Cir. 1990).

                                    III.     ANALYSIS

       Deliberate indifference to the serious medical needs of a convicted inmate

violates the Eighth Amendment. Farmer v. Brennan, 511 U.S. 825, 832 (1994).

Similarly, deliberate indifference to the serious medical needs of a pretrial detainee

violates the Fourteenth Amendment. Hamm v. DeKalb Cnty., 774 F.2d 1567, 1574

(11th Cir. 1985). 6 To prevail on a deliberate indifference claim, a plaintiff must

carry three burdens. First, she must satisfy an “objective component” by showing

that “she had a serious medical need.” Goebert v. Lee Cnty., 510 F.3d 1312, 1326

(11th Cir. 2007). Second, she must satisfy a “subjective component” by showing



       6
         Because the legal standards we apply under the Fourteenth Amendment are identical to
those we apply under the Eighth Amendment, we may consider cases concerning deliberate
indifference claims arising under the Eighth Amendment when considering Thompson’s
Fourteenth Amendment claim. Goebert v. Lee Cnty., 510 F.3d 1312, 1326 (11th Cir. 2007).

                                               8
          USCA11 Case: 20-10642       Date Filed: 06/28/2021    Page: 9 of 12



that the jail “official acted with deliberate indifference to her serious medical

need.” Id. Third, “as with any tort claim, she must show that the injury was

caused by the defendant’s wrongful conduct.” Id. In this appeal, we are concerned

with the third prong.

      Supervisory officials, like Adkinson, are “not liable under § 1983 for the

unconstitutional acts of their subordinates on the basis of respondeat superior or

vicarious liability.” Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999)

(internal quotation marks omitted). A supervisor may be held liable under § 1983

only when the supervisor personally participates in the alleged unconstitutional

conduct or there is a causal connection between the actions of the supervising

official and the alleged constitutional deprivation. Braddy v. Fla. Dep’t of Labor

& Emp. Sec., 133 F.3d 797, 802 (11th Cir. 1998). To establish the requisite causal

connection, a plaintiff must show one of these things: a history of widespread

abuse that put the supervisor on notice of the need to correct the alleged

deprivation and the supervisor failed to do so, the supervisor adopted an improper

custom or policy that led to the deliberate indifference, or the supervisor directed

subordinates to act unlawfully or knew that the subordinates would act unlawfully

and failed to stop them from doing so. Douglas v. Yates, 535 F.3d 1316, 1322

(11th Cir. 2008).




                                           9
         USCA11 Case: 20-10642       Date Filed: 06/28/2021   Page: 10 of 12



      Thompson claims deliberate indifference to his serious medical needs based

on the denial of his medication. Because Thompson does not contend that

Adkinson personally participated in the challenged conduct, we look to whether

there was a causal connection between Adkinson’s acts as a supervising official

and the alleged constitutional deprivation. According to Thompson, a causal

connection exists because Tiller was acting pursuant to Adkinson’s policy when

she discontinued the “life-saving” medication used to treat Thompson’s bipolar

disorder and schizophrenia. Appellant’s Br. at 14.

      We disagree that a causal connection exists here. Even viewing the evidence

in the light most favorable to Thompson, no reasonable jury could find that

Thompson’s medications were discontinued as a result of Adkinson’s policy

prohibiting cheeking. It is true that the policy generally allowed jail employees to

discontinue an inmate’s medication when he was found to have cheeked a pill. But

when an inmate cheeked a medication that was used to treat a life-threatening

condition, the policy required the jail to continue to give the medication “in

another manner until [the inmate could be] seen by [a] doctor.” Doc. 81-3 at 2.

Accepting Thompson’s assertion that his medications were used to treat a life-

threatening condition, we observe that the policy required jail employees to

continue give Thompson his medications and did not authorize them to stop.

Given this exception in the policy, we simply cannot say that Adkinson’s policy

                                          10
           USCA11 Case: 20-10642         Date Filed: 06/28/2021      Page: 11 of 12



caused Thompson’s injury. See Goodman v. Kimbrough, 718 F.3d 1325, 1335

(11th Cir. 2013) (affirming grant of summary judgment to sheriff because pretrial

detainee failed to establish “an official action or policy . . . caused his injury” when

sheriff’s written policy expressly forbade the individual officers’ allegedly

unconstitutional actions that caused the detainee’s injury).

       A supervisor also may be held liable for deliberate indifference if the

plaintiff “show[s] that the defendant had actual or constructive notice of a flagrant,

persistent pattern of violations” of a policy and failed to stop it. Goebert, 510 F.3d

at 1332 (internal quotation marks omitted). But Thompson has come forward with

no evidence showing that Adkinson had direct knowledge that the policy was

being violated or that the misapplications were so widespread that constructive

knowledge may be attributed to him. See id. 7

       Because Thompson has failed to establish a causal connection between

Adkinson’s actions and the alleged constitutional deprivation, we conclude that

Thompson’s supervisory liability claim fails as a matter of law.8




       7
         Because the only defendant before us in this appeal is Adkinson, we have no occasion
to address whether any jail employees acted with deliberate indifference.
       8
          The district court also granted summary judgment on the alternative ground that
Thompson failed to exhaust his administrative remedies. We affirm on the basis that Thompson
failed to establish the requisite causal connection between Adkinson’s policy and the denial of
his medication, so we need not and do not address the question of exhaustion.

                                              11
       USCA11 Case: 20-10642       Date Filed: 06/28/2021    Page: 12 of 12



                             IV.    CONCLUSION

     For the reasons set forth above, we affirm the district court’s grant of

summary judgment.

     AFFIRMED.




                                        12